sergio garcia petitioner v commissioner of internal revenue respondent docket no filed date p a professional golfer and a resident of switzerland entered into an endorsement agreement with sponsor t p agreed to allow t to use his image name and voice image rights in advertising and marketing campaigns worldwide p also agreed to perform personal services for t including using t’s products in all his golf play posing and acting for advertisements and making personal appearances for the company in return for his services and use of his image rights t agreed to pay p certain compensation p and t allo- cated of p’s compensation to royalties for use of his image rights and to personal services p established ep llc in the state of delaware which would receive the roy- alty payments and then pay a portion of the royalty payments attributable to use of the image rights in the united_states to a second llc that p established in switzerland ld the result was that p paid no u s tax on the royalty payments but did pay u s tax on the u s source personal service pay- ments r now disputes the -15 allocation between roy- alty and personal service payments arguing for a larger por- tion attributable to p’s personal services r also claims that we should find the u s source royalty payments were made directly to p and disregard the form of the transaction involving ep and ld r additionally claims that such royalty income as well as all u s source personal_service_income should be taxable to p in the united_states and not exempted from u s taxation under the convention between the united_states of america and the swiss confederation for the avoid- ance of double_taxation with respect to taxes on income swiss tax_treaty p claims that the -15 allocation between royalty and personal service payments understated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports if anything the royalty allocation p disputes r’s claims regarding the ep ld transaction and further claims that even if that transaction is disregarded and we consider the pay- ments to have been made directly to p all of p’s royalty income as well as a portion of his u s source personal_service_income is exempt from tax in the united_states under the swiss tax_treaty held the payments made by t are allo- cated to royalties and to personal services held fur- ther any royalty income to p is exempt from taxation in the united_states under the swiss tax_treaty however none of his u s source personal_service_income is exempt from tax- ation in the united_states thomas v linguanti jenny a austin jason d dimopoulos robert f hudson jr and robert h moore for petitioner w robert abramitis tracey b leibowitz and karen j lapekas for respondent goeke judge respondent determined deficiencies in peti- tioner’s federal_income_tax of dollar_figure and dollar_figure for tax years and respectively as a result of income he purportedly received during those years through an endorse- ment agreement with taylormade golf co taylormade after concessions the issues for decision are the extent to which payments made by taylormade under the endorsement agreement are compensation_for the performance of petitioner’s personal services and the extent to which the payments are royalties for_the_use_of petitioner’s image rights we hold that the payments made by taylormade are allocated to royalties and to per- sonal services whether the u s source royalty compensation is income to petitioner or to long drive sa rl llc long drive because we hold that even if the u s source royalty com- pensation was income to petitioner he is not taxable in the united_states on any of this income we need not address this issue whether the u s source royalty compensation and a portion of the u s source personal service compensation are taxable to petitioner in the united_states we hold that no royalty compensation is taxable to petitioner in the united_states but that all u s source personal service compensa- tion is taxable to petitioner in the united_states verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner findings_of_fact at the time the petition was filed petitioner was a spanish citizen residing in switzerland background petitioner is a professional golfer having turned profes- sional in after a highly successful amateur golf career since he has played golf around the world on both the professional golfers’ association of america tour pga tour and the european tour from to his world golf ranking was 12th at the end of 16th at the end of 6th at the end of 4th at the end of 36th at the end of and 7th at the end of petitioner was born in spain and his skill at golf and dynamic character attributes have made him a fan favorite and a world-famous celebrity nicknamed el nino in his early years as a professional petitioner is notable for his charismatic and fiery personality which differentiates him from most others who play the gentleman’s game for a living petitioner’s personality and his athletic image have helped to make him one of the most marketable golfers in the world even more marketable than many of those golfers who rank ahead of him or who have won one of golf ’s four major tournaments taken together petitioner’s person- ality image and golf skill make up his personal brand since petitioner has been represented by img a sports entertainment media company that finds and presents to him endorsement appearance and golf opportunities img also negotiates contracts on petitioner’s behalf and helps to manage his relationships with his various sponsors how- ever petitioner makes the final decisions regarding what products he will endorse what appearances he will make and what golf events he will play in over the years peti- tioner has entered into a variety of endorsement agreements for products used both on and off the golf course including sunglasses video games watches real_estate resorts and trading cards sponsors value petitioner’s endorsement the majors are the masters the u s open the british open and the pga championship professional golfers are largely remembered for how they perform in these tournaments although he has come close peti- tioner has been unable to pull off a win in one of the majors verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports because it allows their products to be associated with his popular personal brand taylormade endorsement agreement and performance on date petitioner entered into a seven-year endorsement agreement commencing date and ending date with taylormade under which he would become a taylormade global icon around whom taylormade would build its brand at the time the endorse- ment agreement was signed taylormade had endorsements and or use agreements with nearly professional golfers but petitioner was the only one who held the global icon title under the endorsement agreement petitioner would exclusively wear and use golf products produced by taylormade and associated brands taylormade products and taylormade would receive the right to use petitioner’s image likeness signature voice and any other symbols associated with his identity to promote taylormade products the associated brands were adidas owned taylormade’s parent company and maxfli which was acquired by taylormade at the end of and produced golf balls the endorsement agreement was a head to toe which the endorsement agreement defined the term global icon as- a premiere golfer who consistently ranks among the world’s best players and represents and symbolizes the finest attributes of the game and taylormade a person who connects emotionally with golfers in all regions of the world and is synonymous with the core brand values of taylormade and who becomes a taylormade ambas- sador the relationship between a global icon and the company is multi- faceted continued investment by the company to enhance the athlete’s performance and develop his persona will maximize both parties’ long- term investments in the relationship while petitioner was the only golfer in the adidas family identified as a global icon adidas identified certain other prominent sports figures as global icons including david beckham soccer anna kournikova tennis and steffi graf tennis in addition to so-called head to toe deals which also involved name and image rights there are two other primary types of golf endorsement con- tracts the most common type of endorsement contract representing ap- proximately of all contracts is a wear and carry contract in which a golfer is paid to use specific products in one or many tournaments but does not give up his or her image rights less common than wear and carry contracts but more common than head to toe contracts are con- tracts for a golfer to use specific products and to grant a company the right verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner deal products which petitioner was required to use included golf clubs golf balls golf gloves golf bags shoes clothing hats and essentially any other golf product he would use in a professional event cool athletic and at the time taylormade signed petitioner to the endorse- ment agreement taylormade was seeking to redefine its brand as part of a larger strategy to focus the company on high-performance golf products taylormade signed peti- tioner to the endorsement agreement because he would add competitive element to the a taylormade brand which would help them appeal to competitive golfers younger golfers athletic golfers and golfers that wanted to have a little bit of fun as its only global icon petitioner was the centerpiece of taylormade’s marketing efforts he featured prominently on taylormade’s in taylormade’s tv and print worldwide web site advertisements point-of-sale materials such as racks holding golf clubs and balls at sporting goods stores and other forms of advertising to exclusively use as previously discussed under the endorsement agreement petitioner was obligated certain taylormade products both on and off the golf course taylormade also received the right to fully exploit the endorsement and to use petitioner’s image rights in doing so without making a royalty payment each time it used peti- tioner’s image rights petition had certain other obligations including encouraging cross-promotion of taylormade prod- ucts with his other corporate sponsors playing in at least professional golf events each year acting in a courteous and professional manner including not breaking the law using performance-enhancing drugs or committing an act vio- lating public morality or decency completing at least combined service and personal appearance days each year using diligent efforts to be available to test taylormade products and generally supporting taylormade products and to use the golfer’s image rights to promote the products used petitioner’s caddy was also required to wear taylormade clothing shoes and headgear during professional events petitioner played in more than events in both and during such days petitioner would shoot advertisements for taylormade and entertain customers and clients of taylormade among other promotional activities verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports promoting goodwill toward the taylormade brand there were many other minor obligations petitioner had under the endorsement agreement such as using reasonable efforts to ensure his taylormade trademarks were visible petitioner would incur various penalties for not fulfilling his obligations under the endorsement agreement for example had he failed to play in professional golf events in a given year his base remuneration discussed further infra would have been reduced pro_rata failure to comply with his other obligations would possibly have resulted in at taylormade’s discretion other financial penalties or termi- nation of the endorsement agreement however there would be no penalty if taylormade failed to use the service or per- sonal appearance days in any contract_year taylormade also had various obligations under the endorsement agreement most of which involved supplying petitioner with its products and paying him petitioner’s base remuneration for years through was dollar_figure million after which time his base remuneration depended on his average world ranking at the end of the year from a high of dollar_figure million for a 1st place rank to a low of dollar_figure million should he be ranked 21st or lower petitioner’s base remu- neration for years through could also be calculated under an alternative method more favorable to petitioner if taylormade’s products sold well during the years through he could also earn bonuses for each major tournament he won while using the products which he was required to endorse the original endorsement agreement did not specify the percentage of the remuneration attributable to petitioner’s personal services and the percentage attributable to his image rights taylormade had the option to renegotiate the endorsement agreement should petitioner fall to 40th place or lower in the world rankings at any time during the con- tract period if taylormade opted to renegotiate and the par- ties could not come to an endorsement agreement after depending on the year and which taylormade products he did use pe- titioner might forfeit some or all of the bonus remuneration should he fail to use some or all of the taylormade products which he was required to use verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner days taylormade had the option to terminate the endorse- ment agreement in date a dispute arose between petitioner and taylormade regarding the maxfli brand of golf balls which petitioner was required to use petitioner believed the balls were not suitable for his use and returned to using a competitor’s brand at the time petitioner stopped using maxfli balls taylormade had already spent several million dollars developing an advertising campaign for the maxfli brand featuring petitioner taylormade was forced to scuttle the portion of this campaign featuring petitioner as a result of his use of a competitor’s ball because the advertising was no longer authentic the parties had difficulty resolving the dispute but eventually agreed to amend the endorsement agreement in certain ways the first amended endorsement agreement was executed on date this amended endorsement agreement reduced petitioner’s base remuneration to dollar_figure million from dollar_figure million it also reduced base remuneration including petitioner’s base pay under the alternative method involving taylormade sales which remained at dollar_figure million by one-seventh for each later year in which petitioner failed to use a maxfli ball for the entirety of the year in all golfing activities the first amended endorsement agreement did not substantially change the bonus remuneration payments other than to add a penalty for not using a maxfli ball should he win a major tournament during the first amended endorsement agreement also added a provision regarding division of payments for use of petitioner’s image rights and his personal services of remuneration both base and bonus would be paid to petitioner for his personal services and of remuneration would be paid to even par llc even par which had been granted petitioner’s image rights licensed by taylormade for use in the united_states dis- cussed further infra finally the first amended contract specified that petitioner would be available for two product- testing days each year of the contract on such days peti- tioner would use taylormade products and critique them verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports several months after the first amended contract was signed petitioner was still not using a maxfli ball and the parties agreed to amend the endorsement agreement a second time in addition to the remuneration reductions in the first amended endorsement agreement the second amended endorsement agreement reduced base remuneration to dollar_figure million reduced base remu- neration to approximately dollar_figure million dollar_figure million if peti- tioner failed to use a maxfli ball in all golfing activities during that year added an alternative base remunera- tion calculation for and should petitioner finish in the top in the world golf rankings and removed the provision allowing taylormade to renegotiate and potentially terminate the endorsement agreement should petitioner finish in 40th place or lower in the world golf rankings endorsement agreement the of taylormade did not fully use petitioner’s service or per- sonal appearance days in either or it is unclear from the evidence and testimony exactly how many service personal appearance and product-testing days taylormade used each year however it appears that petitioner partici- pated in a total of service personal appearance and product-testing days in and a total of such days in the personal appearances involved playing golf with taylormade clientele attending certain company events such as dinners and visiting stores these events took place in several countries including ireland the united_states japan spain and portugal companies related to petitioner on date long drive was incorporated in switzer- land and thereafter reached an endorsement agreement with swiss authorities regarding the manner in which it would be petitioner continued to use a competitor’s ball into but then re- turned to using a maxfli ball base remuneration under this alternative computation method would be reduced by one-seventh should petitioner fail to use a maxfli ball during all golfing activities during the specific year the structure of the related companies is not pertinent to the ultimate decisions in this opinion this information is provided for background pur- poses verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner taxed under swiss law petitioner owned of long drive and the remaining was owned by his financial adviser gonzalo rodriguez-fraile even par was formed in delaware on date petitioner owned of even par and the remaining was owned by his father victoriano garcia petitioner sold long drive his image rights licensed by taylormade for use in the united_states under the endorse- ment agreement u s licensed image rights in return peti- tioner received a promissory note from long drive payable over seven years next the u s licensed image rights were assigned by long drive to even par which in return agreed to pay all amounts collected from taylormade in connection with those rights directly to long drive which would then pay petitioner in satisfaction of the promissory note because of the manner in which the swiss authorities agreed to tax the payments made to long drive from even par the structure created an advantageous system for petitioner his u s royalty payments would not be taxed in the united_states and would instead be taxed at lower rates under swiss law as per the endorsement agreement between the swiss authorities and long drive the payments as previously stated the first amended endorsement agreement but not the original contained a provision assigning of for taylormade’s use of petitioner’s image rights both within and outside the united_states and to petitioner for his personal services both within and outside the united_states taylormade made each payment under the endorse- ment agreement to img which would take its expenses and then pay of the remaining amount to even par and to petitioner to even par on each of his forms 1040-nr u s nonresident_alien income_tax return for and petitioner reported a portion of the personal service payments as his u s source income effectively connected with the conduct_of_a_trade_or_business within the united_states he did not report any of even par also received payments for use of petitioner’s image right used outside the united_states and paid those amounts to a netherlands company wholly owned by petitioner the parties agree that remuneration for the non-u s image rights is not taxable in the united_states and it need not be further addressed verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports the royalty payments made to even par even par filed tax returns as a partnership reporting only gross royalty income and matching royalty expenses which it deducted from the gross royalty income leaving no taxable_income even par’s returns stated that the royalty payments were taxable only under swiss law other information on date respondent issued a notice of defi- ciency to petitioner for and determining defi- ciencies of dollar_figure and dollar_figure respectively petitioner timely filed a petition contesting the deficiencies i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 the parties agree that respondent bears the burden_of_proof on certain issues raised in an amendment to respondent’s answer however because we decide all issues on the basis of the preponderance_of_the_evidence we need not address the burden_of_proof further see 131_tc_185 ii allocation of taylormade payments-personal services and royalties a stipulated issues general arguments allocation in first amended endorsement agreement and expert reports the parties have stipulated that during of peti- tioner’s personal_service_income was derived from sources within the united_states and the remaining was derived from sources outside the united_states the parties have also all rule references are to the tax_court rules_of_practice and proce- dure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner stipulated that during of petitioner’s personal_service_income was derived from sources within the united_states and the remaining was derived from sources out- side the united_states finally the parties have stipulated that any portion of the taylormade payments which we determine to be royalties paid for_the_use_of petitioner’s image rights shall be treated a sec_50 u s source income and foreign_source_income in his notice_of_deficiency respondent took the position that all payments made by taylormade under the endorsement agreement were compensation_for petitioner’s personal serv- ices respondent has since abandoned that position and instead argues that t he vast majority of the remuneration is attributable to the personal services petitioner ren- dered to taylor made petitioner claims that the first amended endorsement agreement’ sec_85 -15 allocation between royalty and personal service payments if anything understated the royalty allocation one of petitioner’s arguments is that we should respect the -15 allocation in the first amended endorsement agree- ment as the product of an arm’s-length negotiation between two unrelated parties with adverse tax interests see o’dell co v commissi61_tc_461 bemidji distrib co v commissioner tcmemo_2001_260 tax ct memo lexis at adverse tax interests deter allocations which lack economic reality aff ’d sub nom 59_fedappx_168 8th cir petitioner claims that he and taylormade had adverse tax interests because he wished to have a higher percentage of his pay consist of royalties on which he would pay taxes only in switzerland and taylormade wished to satisfy its legal withholding requirements and not damage its reputa- tion by using an allocation which was indefensible however taylormade’s ceo testified that it was irrelevant to me whether it wa sec_85 or similarly taylormade’s out- side counsel testified that petitioner’s team took the lead on the allocation issue and that taylormade did not put a whole lot of effort into it in addition after reviewing the facts of this case we conclude that the -15 allocation does not comport with the economic reality of the endorse- ment agreement discussed further infra as a result we verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports will not adopt the -15 allocation stated in the first amended endorsement agreement the parties have introduced four expert reports one from respondent three from petitioner regarding the allocation issue respondent’s expert witness mark roesler found that under the general industry standard personal services are more valuable than use of image rights considering various factors he concluded that a majority of the payments were attributable to petitioner’s personal services two of peti- tioner’s expert witnesses made general conclusions based on the facts of the case that taylormade entered into the endorsement agreement with petitioner primarily for use of his image rights petitioner’s third expert witness rodney fort examined other endorsement contracts involving peti- tioner determined the value of petitioner’s service days per- sonal appearances using both the mean dollar_figure and median dollar_figure values of the other contracts and deter- mined the value of the wear-and-carry portion of the endorsement agreement to be dollar_figure per year he then subtracted these various values from the original dollar_figure million base remuneration for and to determine a range of values for the image rights in percentage terms mr fort allocated to of the payments to royalties and to of the payments to royalties with the remainder for each year allocated to personal services although we appreciate their attempts to analyze a dif- ficult valuation problem we do not agree with mr roesler’s or mr fort’s ultimate conclusions regarding allocation to per- sonal services and royalties we have considered the analysis in each expert report and find those analyses to be helpful in reaching our holding b discussion of facts and law courts have repeatedly characterized payments for the right to use a person’s name and likeness as royalties because the person has an ownership_interest in the right 136_tc_547 citing 415_f2d_1205 8th cir 202_f2d_866 2d cir mr fort assigned no value to petitioner’s product testing or other pro- visions of the endorsement agreement verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner 83_tc_584 80_tc_768 and 316_fsupp_1277 d minn in goosen v commissioner t c pincite we further stated that- t he characterization of a taxpayer’s endorsement fees and bonuses depends on whether the sponsors primarily paid for the taxpayer’s services for_the_use_of the taxpayer’s name and like- ness or for both we must divine the intent of the sponsors and of the taxpayer from the entire record including the terms of the specific endorsement agreement citations omitted the facts of this case are well established under the endorsement agreement petitioner would receive compensa- tion for performing certain personal services and also for allowing taylormade to use his image rights to sell products petitioner became taylormade’s only global icon and his name and or in taylormade’s advertisements around the world likeness were prominently featured multiple witnesses familiar with the sports advertising industry as a whole and with the practices of taylormade specifically have clearly and credibly testified that both the use of petitioner’s image rights and the personal services petitioner provided especially his use of the taylormade products while playing in professional golf events were cru- cial elements of petitioner’s endorsement agreement for example taylormade’s chief marketing director robert mag- giore testified that under the endorsement agreement taylormade received petitioner’s brand and image and license he then wears and plays our products and then we tell the story about all the equipment he has in play so if you pull one of those pieces out like the house of cards kind of falls we concur with the testimony of mr maggiore and other witnesses that both the use of petitioner’s image rights and the personal services he provided were critical elements of the endorsement agreement however it does not directly follow that a allocation between royalty and personal service compensation is called for simply because both ele- ments were critical we have previously decided cases involving sports stars where allocation of payments for personal services and royal- ties was at issue in 80_tc_768 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports involving an endorsement agreement between a retired tennis champion and wilson sporting goods co during and we allocated of payments to royalties and of payments to personal services however given the some- what different facts of that case combined with its age we do not give much weight to the -30 allocation reached in addition we have a recent case involving a factual situa- tion much more similar to petitioner’s which makes for a better comparison 136_tc_547 involved a promi- nent professional golfer retief goosen under a contract with taylormade during the year sec_2002 and to endorse and use certain taylormade products and allow taylormade to use his image rights to market those products unlike peti- tioner mr goosen was not a taylormade global icon and was not signed to a head to toe contract with taylormade rather mr goosen was identified as a taylormade brand ambassador who was required only to use and endorse taylormade clothing headgear golf clubs golf club head covers and golf bags mr goosen also had to complete eight total service and personal appearance days annually for taylormade as well as an unstated amount of product testing in addition mr goosen was required to play in a minimum of pga tour tournaments and european tour tournaments per year or his endorsement fees would be prorated id pincite mr goosen was paid a dollar_figure annual endorsement fee by taylormade with bonuses avail- able should he attain a higher world golf ranking or win specified tournaments in addition to his taylormade endorsement agreement mr goosen had an endorsement agreement with acushnet co acushnet to use titleist golf balls and golf gloves which paid him dollar_figure and dollar_figure in the two years at issue mr goosen also had an endorsement agreement with izod club izod to wear certain clothing while playing golf which paid him approximately dollar_figure annually under these two endorsement agreements mr goosen agreed to certain evidence and testimony indicated that the sports endorsement business is one which changes rapidly it appears mr goosen was able to comply with the clothing require- ments of his taylormade endorsement agreement even though he was also required to wear certain izod clothing verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner complete a total of six service and personal appearance days annually as well as to do product testing for acushnet considering the specific facts of goosen we held that a split between royalty and personal service payments was appropriate for mr goosen’s taylormade endorsement agree- ment as well as his acushnet and izod endorsement agree- ments in doing so we highlighted the contrast between taylormade’s on-course endorsements with mr goosen and petitioner’s taylormade endorsement agreement id pincite- we noted that mr goosen- ranked either near or higher than mr garcia on the pga tour and world golf rankings during the years at issue mr goosen had won a major championship as well as several high-profile tournaments on the european tour in contrast mr garcia had failed to win a major championship and had few significant wins despite this difference in golf performance both mr goosen and mr garcia entered into substantially_similar endorsement agreements with taylormade in addition mr garcia was paid substantially more than mr goosen despite his lesser record taylormade valued mr garcia’s flash looks and maverick personality more than mr goosen’s cool iceman demeanor we find that taylormade izod and acushnet valued mr goosen’s image and they paid substantial money for the right to use his name and likeness id in petitioner’s considering the facts and prior caselaw we do not believe a split between royalty and personal service payments is appropriate case petitioner was taylormade’s only global icon during the years at issue he was the centerpiece of taylormade’s marketing efforts and the golfer around whom taylormade sought to build its brand the same cannot be said of mr goosen we find that petitioner’s status as a taylormade global icon especially the extent to which taylormade used his image rights to sell its products is strong evidence that his taylormade endorse- ment agreement was more heavily weighted toward image rights than mr goosen’s respondent argues that petitioner was paid more than mr goosen primarily because petitioner’s taylormade endorse- ment agreement required more personal services than mr goosen’s and petitioner’s charisma and playing style increased the value of his services we agree with respondent that petitioner’s personal services are worth more than mr goosen’s all else being equal however we are not verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports convinced that petitioner’s taylormade endorsement agree- ment required more personal services than mr goosen’s especially when one considers the relative values of different personal services many of the personal service requirements of petitioner’s and mr goosen’s taylormade endorsement agreements are similar for example both had a responsibility to endorse the required products and both had clauses in their endorse- ment agreements allowing taylormade to fire them should they act in an immoral or illegal manner there were some notable differences however petitioner was required to complete a total of service and personal appearance days each year for taylormade while mr goosen was required to complete only however mr goosen’s taylormade agreement was not a head to toe deal and he was required to complete six additional service and personal appearance days for acushnet and izod it thus appears that mr goosen was required to perform more service and personal appearance days per endorsed product than petitioner in addition the testimony and other evi- dence show that service and personal appearance days did not constitute a large portion of the value of petitioner’s per- sonal services taylormade did not fully use the service and personal appearance days in either or using or fewer each year and taylormade’s ceo mark king testified that any personal appearances petitioner made were gravy to taylormade considering these facts we find the fact that petitioner’s taylormade endorsement agreement required him to complete more service and per- sonal appearance days than mr goosen is of nominal impor- tance taylormade required mr goosen to play in more profes- sional golf events while using endorsed products each year than it required petitioner to play in we believe that petitioner’s use of endorsed products during his profes- sional play was by far the most valuable personal service he provided to taylormade his pay was reduced by millions of dollars when he chose not to play a maxfli golf ball taylormade used shots of petitioner using its products it was not established how many service days and personal appear- ances mr goosen actually completed for taylormade verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner during professional events in its ads and multiple witnesses testified to the great importance of petitioner’s use of taylormade products while playing respondent agrees that petitioner’s performance for taylor made on the pga and european golf tours was of predominant importance to the parties given the facts regarding the high value of peti- tioner’s play while using taylormade products we find the significantly lower number of professional events taylormade required petitioner to play in compared to mr goosen is strong evidence that his taylormade endorsement agreement was less proportionately weighted toward personal services than mr goosen’s petitioner was required to complete two product-testing days for taylormade each year but it is unclear how many such days mr goosen was required to complete for the lesser number of taylormade products which he endorsed in addi- tion mr king gave testimony indicating that petitioner’s product-testing days even if they did have some value to taylormade were of little importance in comparison with other personal services as a result we find any differences in required product-testing days between petitioner’s and mr goosen’s taylormade endorsement agreements were not of great significance respondent has cited other personal services not required of mr goosen which were required of petitioner as a taylormade global icon such personal services include embod ying what taylormade is trying to portray to the marketplace and to the consumers playing golf with style and charisma and representing taylormade’s values even when petitioner is walking down the street however these are amorphous concepts and we find they are of neg- ligible importance compared to the other personal services required under the endorsement agreement we also find cer- tain other requirements of petitioner such as the require- ment that he encourage cross-promotion of taylormade with in addition as discussed supra and infra other testimony and other evidence reflected that taylormade did not place a great deal of value on petitioner’s service and personal appearance days or on his product testing specifically mr king testified that taylormade probably did not listen to petitioner’s product recommendations and that the fact petitioner tested taylormade products certainly wasn’t a primary message of taylormade’s advertising if it was mentioned at all verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports other brands he endorsed to be similarly negligible in comparison with the other personal service requirements c conclusion regarding the allocation issue we have previously recognized that precision in making an allocation between royalty and personal service payments is unattainable but that we must do the best we can with the evidence presented goosen v commissioner t c pincite citing 80_tc_768 448_f2d_867 9th cir commis- sioner v ferrer 304_f2d_125 2d cir rev’g 35_tc_617 and 302_f2d_481 2d cir rev’g t c memo considering all the surrounding facts and circumstances we find that of the endorsement fees petitioner received represented royalty compensation and represented personal service compensation iii effect of swiss tax_treaty the parties agree that petitioner is a resident of switzer- land and that the convention for the avoidance of double_taxation with respect to taxes on income u s -switz date tax_treaties cch para swiss tax_treaty applies to him however the parties disagree on what portion of petitioner’s taylormade endorsement income is taxable to him in the united_states under that treaty petitioner argues that only the personal_service_income attributable to his wearing taylormade products while playing golf is taxable in the united_states and that the roy- alty income as well as the personal_service_income attrib- utable to his other personal services is taxable only in switzerland respondent contends that all income at issue is taxable in the united_states petitioner also notes that respondent may not have prop- erly raised the issue of how the u s -swiss treaty applies to income garcia earns from taylormade however we find respondent adequately raised the issue regarding application of article artistes and sportsmen of the swiss tax_treaty to petitioner’s royalty payments in his second amended answer when he stated that any u s - source royalties paid under the endorsement agree- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner ment were paid for petitioner’s personal activities in the u s as a sportsman within the meaning of article of the swiss treaty a royalty income respondent argues that the compensation_for use of peti- tioner’s u s image rights is income to petitioner rather than to long drive because petitioner’s endorsement agreement with long drive under which petitioner sold long drive his u s image rights licensed by taylormade was an impermis- sible assignment_of_income respondent also argues that petitioner’s endorsement agreement with long drive lacks economic_substance respondent claims that we should deem the image right payments to have been made to petitioner directly and then further argues that that income is taxable in the united_states under the swiss tax_treaty because we find that even if the image right payments were income to petitioner rather than long drive they are not taxable in the united_states under the swiss tax_treaty we need not address respondent’s arguments regarding assignment_of_income or economic_substance article of the swiss tax_treaty tax_treaties cch para at big_number provides that royalties derived and beneficially owned by a resident of a contracting state shall be taxable only in that state article provides that- t he term royalties as used in this convention means payments of any kind received as a consideration for_the_use_of or the right to use any copyright of literary artistic or scientific work but not including motion pictures or films tapes or other means of reproduction for use in radio or television broadcasting any patent trademark design or model plan secret formula or process or other like right or property or for information concerning industrial commercial or scientific experience the term royalties also includes gains derived from the alienation of any such right or property which are contingent on the productivity use or disposition thereof id emphasis supplied petitioner argues that the payments he received from taylormade for use of his image rights are royalties as defined by article and are therefore taxable only in switzerland under article respondent disagrees with petitioner that article gov- erns the taxability of the image right payments instead verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports respondent contends that those payments are governed by article artistes and sportsmen article provides that income derived by a resident of a contracting state as an entertainer such as a theatre motion picture radio or television artiste or a musician or as a sportsman from his personal activities as such exercised in the other contracting state may be taxed in that other state in support of his argument respondent cites the depart- ment of the treasury technical explanation of the conven- tion between the united_states of america and the swiss confederation for the avoidance of double_taxation with respect to taxes on income date tax_treaties cch para treasury technical explanation peti- tioner agrees with respondent that the treasury technical explanation is useful in interpreting the swiss tax_treaty and we concur see 366_us_187 while courts interpret treaties for themselves the meaning given them by the departments of government particularly charged with their negotiation and enforcement is given great weight see also n w life assur co of can v commissioner 107_tc_363 finding the treasury technical explanation to another tax_treaty to be persuasive regarding article the treasury technical explanation tax_treaties cch para at big_number states that in determining whether income falls under article or another article the controlling factor will be whether the income in question is predominantly attributable to the performance itself or other activities or property rights emphasis supplied it further states that- a rticle applies to all income connected with a performance by an entertainer such as appearance fees award or prize money and a share of the gate receipts income derived from a contracting state by a per- former who is a resident of the other contracting state from other than actual performance such as royalties from record sales and payments for product endorsements is not covered by this article but by other arti- cles of the convention as appropriate such as article royalties for example if an entertainer receives royalty income from the sale of live recordings the royalty income would be exempt from source country tax under article even if the performance was conducted in the source country although he could be taxed in the source country with respect to income from the performance itself under article id emphasis supplied verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner the parties agree that the treasury technical explanation does not define the term predominantly attributable both parties have made arguments regarding how we should interpret that phrase but we need not delve into them because we find the example involving a sale of live recordings to be highly illustrative of the intent of the swiss tax_treaty even given the relationship between a live performance and a recording of that performance the treasury technical explanation states that proceeds from the sale of such a recording may be royalties not taxable in the source country under article in a similar vein we believe that even though petitioner’s golf play and personal services performed in the united_states have some connec- tion to his u s image rights income from the sale of such image rights is not predominantly attributable to his performance in the united_states rather the image rights are a separate intangible that generated royalties as defined by article for petitioner when taylormade paid him for their use we thus find that the income petitioner received from taylormade for use of his u s image rights was royalty income not taxable in the united_states under article b personal_service_income for services other than wearing taylormade products while golfing in the first amended endorsement agreement petitioner and taylormade allocated of payments to royalties and to personal services on his and tax returns petitioner included of his u s source personal_service_income under the endorsement agreement in his u s taxable_income petitioner did not raise in the petition the issue that he may have included too much of his personal_service_income in his u s taxable_income neither party raised any argument regarding the swiss tax_treaty until nearly a year and a half after the petition was filed respondent first raised issues regarding the swiss tax_treaty but contended only that petitioner was not a swiss resident to whom the treaty applied and if the similar to the treasury technical explanation example images of pe- titioner playing in professional golf events or posing acting in taylormade shoots were used in taylormade advertisements verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie united_states tax_court reports treaty did apply to petitioner then amounts paid to peti- tioner for use of his u s image rights were taxable in the united_states under article of the treaty respondent later conceded that his first argument was incorrect and that petitioner was a swiss resident to whom the treaty applied neither before nor during trial did either party raise the possibility that petitioner’s personal_service_income for serv- ices other than wearing taylormade products while golfing might not be taxable in the united_states under the swiss tax_treaty in fact petitioner’s pretrial memorandum con- cedes that garcia was subject_to tax in the u s on his u s - source personal_service_income under either u s federal_income_tax law or under article of the u s -swiss tax_treaty petitioner’s counsel also stated at trial that peti- tioner would pay the same amount of u s tax on all of his personal services income whether or not respondent’s assignment_of_income and economic_substance arguments regarding long drive prevailed he further stated that peti- tioner will pay and does pay the full amount of u s tax on any tournament winnings or prize money or other service income he receives from the united_states and that even if the court were to find that more of the income should be allocated to personal services petitioner will pay the full u s tax on that income in his posttrial opening brief petitioner for the first time raised the issue that a portion of his u s source personal_service_income might not be taxable in the united_states respondent did not address the issue in his posttrial opening brief but noted in his reply brief that petitioner had pre- viously conceded that all u s source personal_service_income was taxable in the united_states we agree with respondent that petitioner previously con- ceded the issue by raising the issue when and in the manner he did petitioner prejudiced respondent in that respondent was unable to introduce testimony and or other evidence that could have supported his position that all u s source personal_service_income was taxable in the united the pretrial memorandum further states that because garcia was subject_to and paid u s taxes on his u s -source personal_service_income from taylormade and otherwise his u s -source personal_service_income was exempt from swiss income_tax pursuant to swiss domestic and treaty law verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie garcia v commissioner states respondent was also unable to introduce testimony and or other evidence regarding the allocation of u s source personal_service_income attributable to petitioner’s wearing taylormade products while playing golf which petitioner concedes is taxable in the united_states and other u s source personal_service_income which petitioner now claims is not taxable in the united_states we find that petitioner raised the issue too late and we will not consider it see 96_tc_858 aff ’d 959_f2d_16 2d cir as a result petitioner is liable for u s tax on all u s source personal_service_income he received iv conclusion we hold that the compensation paid_by taylormade under the endorsement agreement is allocated to royalties and to personal services we further hold that none of the royalty compensation is taxable to petitioner in the united_states but that all of the u s source personal service com- pensation is taxable to petitioner in the united_states in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v garcia jamie
